461 F.2d 534
UNITED STATES of America, Plaintiff-Appellee,v.Booker T. FORD, Defendant-Appellant.
No. 71-2788.
United States Court of Appeals,Ninth Circuit.
June 6, 1972.

Leslie A. Kast, West Covina, Cal., for defendant-appellant.
Stephen V. Wilson, Eric A. Nobles, Asst. U. S. Attys., William D. Keller, U. S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before MERRILL, TRASK, and GOODWIN, Circuit Judges.
PER CURIAM:


1
In this appeal from a judgment following conviction for violation of 18 U.S.C. Sec. 472 (attempting to negotiate and possession of a counterfeit federal reserve note), the only issue is whether the spurious twenty-dollar bill was, when found by an arresting officer, the fruit of an unlawful search.  We hold that it was not.


2
The defendant was arrested in the vicinity of a store a few minutes after the storekeeper had called the police to give alarm concerning an attempt to negotiate counterfeit money.  The defendant matched the storekeeper's description of the would-be negotiator, and a cruising officer stopped him in response to the alarm.  The key exhibit fell out of defendant's clothing during a "pat-down" search for weapons.  The arrest was based upon probable cause, and the incidental search was lawful.


3
Affirmed.